Pei: Curiam.
The cases were different. In the other case Duncan had signed his name to the bond, but claimed that his signature was procured by fraudulent representations, made to him at the time, that Rebecca Richardson would sign the same, which he alleged had not been done, her signature being a forgery. Duncan’s signature being admitted in the case referred to and its procurement claimed on account of fraud, the Court properly held that it was a question of fraud for the Court of Chancery and not for the Superior Court. But in the present application Rebecca Richardson denies that it is her signature, and contends that as to her there is no warrant of attorney, and that, therefore, no judgment is entered or could be entered against her, which makes the case clearly cognizable by this Court.
The Court will not, however, determine the question of fact, but it must be passed upon by a jury. Whereupon an issue was ordered to be framed and sent to the jury to try the question of fact.